Case: 6:20-cr-00004-CHB-HAI Doc #: 72 Filed: 07/09/21 Page: 1 of 6 - Page ID#: 207




                   UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF KENTUCKY
                              LONDON
                 CRIMINAL ACTION NO. 6:20-CR-004-01


   UNITED STATES OF AMERICA,                                     PLAINTIFF


   VS.

   AMOS SPARKMAN,                                            DEFENDANT



                      SENTENCING MEMORANDUM



         Comes now the defendant, Amos Sparkman, by and through

   counsel and hereby submits to the court the following Sentencing

   Memorandum:

         The presentence report explains the nature and circumstances of

   the offense, sets forth the kinds of sentences available, etc.… This

   memorandum will focus primarily on the history and characteristics of

   the defendant, pursuant to 18 U.S.C. 3553(1).

         On March 2, 2021, the defendant, Amos Sparkman, entered a plea

   of guilty to one count of Production of Child Pornography. As mentioned,

   the kinds of sentences available are detailed in the PSR, but in sum,

   based on Mr. Sparkman’s criminal history (category V) and a total



                                    Page 1 of 6
Case: 6:20-cr-00004-CHB-HAI Doc #: 72 Filed: 07/09/21 Page: 2 of 6 - Page ID#: 208




   offense level of 37, Mr. Sparkman’s guideline imprisonment range is 324-

   405 months. Furthermore, he has statutorily required minimum

   sentence of 300 months (25 years).

                              18 U.S.C. 3553(a)(1)

         18 U.S.C. 3553(a) (1) directs the court to consider the nature and

   circumstances of the offense and the history and characteristics of the

   defendant.

         The nature and circumstances of the offense is that this is a

   serious offense that the defendant has openly acknowledged by entry of

   his guilty plea.

         As to the history and characteristics of the defendant, Amos

   Sparkman was born on July 12, 1995 and is currently twenty-six (26)

   years old. He experienced a difficult childhood. In early childhood (until

   approximately age 12) he was raised predominately by his mother. It is

   reported that Sparkman’s mother a troubled individual with drug

   dependency issues would often let her boyfriend(s) emotionally and

   physically abuse Amos. In addition, Amos was forced to watch as his

   mother and siblings underwent emotional, physical and/or sexual abuse.

   His father obtained custody when Amos was around 12 years old and

   maintains a close relationship with Amos. Ronald Sparkman, father of

   Amos Sparkman, has indicated that Amos is welcome to reside with him

   after Amos is released from incarceration, whenever that may be.



                                    Page 2 of 6
Case: 6:20-cr-00004-CHB-HAI Doc #: 72 Filed: 07/09/21 Page: 3 of 6 - Page ID#: 209




         While deemed competent to proceed with these legal proceedings,

   it is worth noting that Amos has been diagnosed with borderline

   intellectual function. His father opines that Amos still thinks of himself

   as a teenager as he has exhibited poor decision making and money

   management skills. In addition, Amos has a history of mental health

   treatment.

                            18 U.S.C. 3553(a)(2)(A)

         18 U.S.C. 3553(a)(2)(A) directs the court to consider the need for

   the sentence imposed to reflect the seriousness of the offense; promote

   respect for the law; and to provide just punishment for the offense.

         The defendant feels that a sentence to the mandatory minimum of

   three hundred months (300) with the opportunity to participate in

   educational and vocational training programs as well as sex offender

   treatment program would be just punishment and adequately reflect the

   seriousness of the offense.

                            18 U.S.C. 3553(a)(2)(B)

         18 U.S.C. 3553(a)(2)(B) directs the court to consider the need for

   the sentence imposed to afford adequate deterrence to criminal conduct.

         The defendant feels that a sentence that allows the defendant to

   complete sex offender treatment, substance abuse treatment and mental

   health treatment is an adequate deterrent to any future criminal

   conduct.



                                    Page 3 of 6
Case: 6:20-cr-00004-CHB-HAI Doc #: 72 Filed: 07/09/21 Page: 4 of 6 - Page ID#: 210




         As to the public, a sentence to the mandatory minimum of three

   hundred (300) months is still a lot of time and a significant portion of

   one’s life to be incarcerated and should serve as a deterrence for anyone

   considering a similar crime.

                            18 U.S.C. 3553(a)(2)(C)

         18 U.S.C. 3553(a)(2)(C) directs the court to consider the need for

   the sentence imposed to protect the public from further crimes of the

   defendant.

         As previously noted, the time spent incarcerated should be enough

   time for the defendant to undergo any necessary rehabilitation treatment

   and correctional programs that are deemed necessary.

                            18 U.S.C. 3553(a)(2)(D)

         Finally, 18 U.S.C. 3553(a)(2)(D) directs the court to consider the

   need for the sentence imposed to provide the defendant with needed

   educational or vocational training, medical care, or other correctional

   treatment in the most effective manner.

         As to needed medical care, the Defendant stated that he willing to

   participate in and would likely benefit from mental health treatment. He

   is currently prescribed Effexor for depression and has been receiving this

   medication while incarcerated at the Laurel County Detention Center.

   Furthermore, as stated in the PSR, Mr. Sparkman’s competency

   evaluation cites a report with a diagnosis of moderate ADHD with



                                    Page 4 of 6
Case: 6:20-cr-00004-CHB-HAI Doc #: 72 Filed: 07/09/21 Page: 5 of 6 - Page ID#: 211




   borderline intellectual functioning. (IQ was determined to be 75 by the

   BOP which is within the borderline range).

          In addition, as to physical problems, Mr. Sparkman has suffered

   nerve damage to his right hand, as a result of a work-related injury, his

   father reports that Amos is unable to make a fist with that hand and

   Amos reports that he is currently prescribed medication for the

   condition.

                                OTHER ISSUES

          Pursuant to USSG 5G1.3(c), the sentence in this case should run

   concurrently to any anticipated sentence from state court in Whitley

   County Circuit Case Number 19-CR-368 referenced in the PSR. This

   case is the parallel state court case. The Whitley Circuit case remains

   pending.

         Relatedly, Mr. Sparkman should receive credit for time served from

   October 13, 2019, the date he was arrested on the state court charges.

   He remained in continuous custody for this arrest until he was taken

   into Federal custody by writ on February 18, 2020, as reflected in

   paragraph 5 of the PSR. He has not been convicted or sentenced in the

   Whitley Circuit 19-CR-368 matter and therefore he is entitled to credit

   for time served there against his Federal sentence. Mr. Sparkman

   requests that the judgment specially state that the sentence in this case




                                    Page 5 of 6
Case: 6:20-cr-00004-CHB-HAI Doc #: 72 Filed: 07/09/21 Page: 6 of 6 - Page ID#: 212




   run concurrently with 19-CR-368 in Whitley Circuit Court and that he be

   given credit for time served since October 13, 2019.

                                 CONCLUSION

          Therefore, the defendant respectfully submits this Sentencing

   Memorandum and requests the Court take these facts into consideration

   and that a sentence be imposed which is sufficient but not greater than

   necessary to comply with the directives as set forth in 18 U.S.C. 3553.

   and sentence the defendant to the mandatory minimum of three

   hundred (300) months.

                                         Respectfully submitted,

                                         /s/ Samuel B. Castle, Jr.
                                         SAMUEL B. CASTLE, JR.
                                         MILLWARD & CASTLE
                                          P. O. Drawer 100
                                         Barbourville, Kentucky 40906
                                         (606) 546-5114


                                  CERTIFICATE

          I hereby certify that the foregoing document has been electronically

   served this 9th day of July, 2021 with the clerk of the court using

   the CM/ECF system and electronically upon all parties of record.

   /amh




                                    Page 6 of 6
